United States District Court

 

 

AO 91 (Rev. 11/11) Criminal Complaint Fé lin cj . Southern District of Texas
UNITED STATES DISTRICT COURT MAY ~ 3 2020

Souther District of Texas David J. Bradley, Clerk of Court

 

 

 

 

 

United States of America )
V. )
(1) Marco Antonio! GARDENAS-Véla ( ak.a.- )  CaseNo. (2. Ap-MJT- 354
ii? PELON) )
(2) Jose, CARDENAS- -Hernandez (a.k.a.- CHEPO)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 2, 2020 in the county of Cameron in the
Southern __ District of Texas , the defendant(s) violated:
Code Section - Offense Description
- Title 21 841 & 846 Conspiracy and Possession with Intent to Distribute approximately 18.5

kilograms of methamphetamine, a schedule 2 controlled substance.’

This criminal complaint is based on these facts:

f

See attached complaint.

Continued on the attached sheet.
| Qi
~ Complainant's signature

Brennan D. Brophy, DEA Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

. _
Date: 05/03/2020 fib on 7

Judge’s signature

City and state: Brownsville, TX . .Ronald G. Morgan, U.S. ode Judge

Printed name and title

 
 

 

|

Page lof2— (-A D-MT -a5Y

United States

V.
(1)Marco Antonio CARDENAS-Vela
(2) Jose CARDENAS-Hernandez

ATTACHMENT — A
(AFFIDAVIT)

On February 22, 2019, at approximately 4:00,p.m., in an ongoing joint DEA, HSI, and
FBI investigation, Agents were monitoring a GPS ping Geolocater for an unknown subject, later
identified as Carlos CRUZ-Longoria. CRUZ-Longoria was observed to be northbound on I-77
traveling towards the Sarita Checkpoint. Based on previous information and traffic patterns
observed from the ping Geolocater, Agents believed that CRUZ-Longoria was transporting
narcotics northbound from the Rio Grande Valley area. Agents were able to identify the vehicle
that CRUZ-Longoria was occupying and placed a “Be on the Lookout” (BOLO) for the vehicle
to other law enforcement agencies to be aware. On this same date, at approximately 4:40 p.m.,
Robstown Police Department marked units, observed the previously identified BOLO for the
vehicle, and developed their own probable cause traffic stop (speeding) to make contact with the
driver. Officers made contact with the driver, and sole occupant, identified as CRUZ-Longoria,

_ and received consent to search the truck.

During a search of the vehicle, Officers observed a red hollowed tank on the flatbed of
the pickup truck. During further inspection, Officers observed this tank to have a false bottom,
and when removed, revealed multiple bundles of suspected narcotics. A field test of the
suspected narcotics was conducted and yielded positive results for methamphetamine, totaling

_ approximately 18.5 kilograms of the methamphetamine. During subsequent proffer interviews

conducted with CRUZ-Longoria, he identified Marco Antonio CARDENAS-Vela and Jose
CARDENAS-Hernandez to be major methamphetamine coordinators working in Matamoros,
Tamaulipas, Mexico on behalf of the Cartel Del Golfo (CDG) Cartel. Further identified both
subjects as the original coordinators of the 18.5 kgs that were seized on February 22, 2019 from
CRUZ-Longoria.

On May 2, 2020, Both CARDENAS-Vela and CARDENAS-Hernandez crossed into the
United States and were detained pending their illegal status in the country. Agents were notified
of their crossing, and made subsequent contact with both subjects. During Post-Miranda
interviews conducted with CARDENAS-Vela and CARDENAS-Hernandez, both admitted to
conspiring together, along with other unknown conspirators, to utilize CRUZ-Longoria and his
transportation methods in the past to move approximately 15-20 kgs of methamphetamine at a
 

2-ab- MF BSY

time for distribution. Further to include the original load of narcotics originally seized from »

CRUZ-Longoria seized on February 22, 2019. ;

é Complainant’s Signature

Brennan Brophy, DEA Special Agent

 

 

- Printed Name and Title
Sworn to before me, and subscribed in my presence,
y . es
Date: May 3, 2020, YZ eT
f Judge's Signature
City and State: Brownsville, Texas

Ronald G. Morgan, United States Magistrate ©
Printed Name and Title .

 
